On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
Counsel for the tax collectors have called our attention to the fact that, in view of article 45 of the Constitution of 1898, providing that, “No money shall be drawn from the treasury except in *489pursuance of specific appropriation, * * * ” taxes in the bands of tfie tax collector cannot be diverted from that destination for the payment of costs; and, since tbe tax collector represents the state in this case, it cannot be condemned for costs. State v. Assessors of Orleans Parish, 52 La. Ann. 223, 26 South. 872, R. C. L., Vol. 2, p. 789.
This rule, however, does not apply in so far as the city and parish are concerned, which are liable for costs to be paid through proper channels other than by the sheriff or tax collectors out of taxes in their hands.
• Concurring in those views, it follows that the portion of our decree ordering the payment of costs out of taxes to be collected by the tax collectors was erroneous, and it is stricken out and eliminated, and the applications for rehearing are denied.